Citation Nr: 0529534	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of an 
injury to the nose.  

3.  Entitlement to service connection for residuals of a 
removal of a tumor from the left upper quadrant.

4.  Entitlement to service connection for a skin rash, to 
include as due to exposure to Agent Orange.

5.  Entitlement to service connection for residuals of a 
removal of a wart.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty from  April 1969 to 
January 1972 and from November 1982 to August 1991.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

In April 1997, the veteran filed a claim of entitlement to 
service connection based upon exposure to Agent Orange for 
several disorders, including polyneuropathy, pancytopenia, 
candidiasis, a liver disorder, hypokalemia, and 
hypomagnesemia.  These issues have not been developed for 
appellate review and are referred to the RO for appropriate 
disposition.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not currently shown by 
the medical evidence of record. 

2.  The medical evidence does not show current residuals of 
an injury to the nose.  

3.  The removal of a tumor from the left upper quadrant 
occurred after the veteran's first period of service 
resulting in a residual surgical scar.  

4.  There is no evidence of aggravation of the residual 
surgical scar during the veteran's second period of service.  

5.  The medical evidence does not show a current skin rash 
related to his military service, or to any incident therein.

6.  Condyloma accuminata is related to the veteran's military 
service. 


CONCLUSION OF LAW

1.  Post-traumatic stress disorder was neither incurred in 
nor aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Residuals of an injury to the nose were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Residuals of a removal of a tumor from the left upper 
quadrant were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  A chronic skin rash, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Condyloma accuminata, claimed as residuals of wart 
removal, was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in October 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In addition, it is noted that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The RO afforded the veteran pertinent VA examinations 
June 2000 and July 2000.  It is noted, however, that a VA 
examination was not provided with respect to the claim of 
entitlement to service connection for residuals of an injury 
to the nose.  Nevertheless, none is required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the appellant currently has residuals of 
an injury to the nose.  The Board further notes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, the Board finds that 
VA did not have a duty to assist that was unmet.  

It is noted at this juncture, that with the exception of 
certain service medical records that were personally 
submitted by the veteran in March 1997, the veteran's 
complete service medical records for his first period of 
service are not available for review.  The Board finds that 
the RO undertook a reasonably exhaustive search for those 
records, and that any further efforts are not justified.  
Essentially, the disposition of the current claims are based 
for the most part upon the findings that the veteran does not 
currently have the claimed disorders.  Notwithstanding, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt in 
cases where service medical records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for the disabilities at issue.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding 
the lack of evidence of disease or injury during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Post-Traumatic Stress Disorder

The veteran generally contends that he currently has post-
traumatic stress disorder that is related to stressful events 
that he experienced during the Vietnam War.  In particular, 
he recalled that soldiers defending a convoy were blown up 
prior to his departure on another convoy; that he was 
attacked while transporting soldiers in a convoy and actually 
had a bullet hit his door; that he was close to the explosion 
of concussion grenades; that he was under sporadic mortar 
attacks; and that he witnessed racially based fights.  

Service connection for post-traumatic stress disorder to be 
successful there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).  

The initial mention of post-traumatic stress disorder in the 
record is noted in a 1996 referral to the VA mental health 
clinic, wherein the veteran had requested that he be 
evaluated for post-traumatic stress disorder.  In the 
consultation report, it was noted, by history, that the 
veteran had experienced combat in Vietnam.  It was further 
noted that his back had been injured in a post-service steel 
mill accident.  Following a review of the veteran's chart and 
examination, the examiner's assessment was anxiety due to a 
back injury, and polyneuropathy.  

The veteran was seen again at the VA mental health clinic in 
January 1997.  In the treatment note of that intervention, 
the examiner's primary assessment was anxiety and major 
depression secondary to chronic pain that had resulted from a 
post-service job accident.  The examiner did note that there 
were "aspects of post-traumatic stress disorder" based upon 
the veteran's Vietnam service.  

The 1997 and 1998 VA mental health clinic treatment notes 
reflect that the veteran reported continuing problems with 
symptoms of post-traumatic stress disorder.  The examiners' 
assessments generally included "aspects of post-traumatic 
stress disorder," although an October 1998 treatment note 
and a November 1998 treatment note showed a diagnoses of 
chronic post-traumatic stress disorder based upon Vietnam 
service; chronic pain; and peripheral neuropathy.  There is 
no indication in the record, however, that the examining 
clinical psychologist who wrote those treatment notes had a 
benefit of the review of any of the veteran's treatment 
records or claims file.  There is no further medical 
documentation after November 1998 showing a diagnosis of 
post-traumatic stress disorder.  

To the contrary, in June 2000, the veteran was provided a VA 
psychiatric examination for the express purpose of 
determining whether he has post-traumatic stress disorder 
that can be attributed to his period of service.  Following 
examination which included a prior review of the veteran's 
claims file, the VA examiner's diagnostic impression did not 
include post-traumatic stress disorder.  The diagnoses 
offered were alcohol dependence in full remission; probable 
personality disorder, not otherwise specified; and advanced 
polyneuropathy secondary to alcohol.  The examiner noted that 
the veteran was uncooperative, and as a result, the 
evaluation was not as complete as would be desired.  The 
examiner stated that the veteran did not describe any 
stressors which may have led to the development of post-
traumatic stress disorder, nor was the veteran able to 
elaborate on any symptoms of that disorder.  The examiner 
concluded that there was no clear evidence that any 
disability was related to post-traumatic stress disorder, nor 
was there any clear evidence of any disabilities related to 
anything other than alcohol abuse.  

In summary, since November 1998, there has been no 
documentation of the diagnosis or treatment of the veteran 
for post-traumatic stress disorder.  Assuming arguendo that 
the veteran actually had post-traumatic stress disorder in 
the past, an assumption that the medical record contradicts, 
there is no evidence of record that supports the conclusion 
that the veteran has post-traumatic stress disorder now.  
Even more pointedly, the most recent psychiatric examination, 
the singular examination of record that explored the salient 
question of whether the veteran has post-traumatic stress 
disorder, answered that question in the negative.  It is 
critical to note that this most recent examination had the 
benefit of a review of the veteran's claims file.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for PTSD is not 
warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Residuals of an Injury to the Nose

The veteran's service medical records for both his first and 
second periods of service are negative for any complaints or 
findings of a nose injury or any residuals due to a nose 
injury.  Subsequent to service discharge, there is no 
evidence that the veteran has residuals of a nose injury that 
occurred during his military service.  Accordingly, service 
connection for a nose injury and residuals therefrom are not 
warranted.  See Hickson, 12 Vet. App. at 253; see also 
Brammer, 3 Vet. App. at 225; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Skin Rash

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2005), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a) (2005).  VA determined that a presumption of 
service connection due to exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which VA has not specifically 
determined that a presumption of service connection is 
warranted.  

The veteran's service medical records indicate during his 
first period of service, a erythematous rash was found on the 
feet and ankles in September 1969, while widely scattered 
puritic erythematous lesions were found on the extremities in 
June 1971.  However, these symptoms were not shown in the 
service medical records for the veteran's second period of 
active military duty.  It was not until 2000, that a skin 
disorder on the feet was next shown by the evidence of 
record.  A VA examination conducted in June 2000, found 
bilateral tinia pedis.  

Tinea pedis is not a skin disorder that a presumption of 
service connection is afforded as being due to Agent Orange.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the entire record fails to establish the required 
nexus between the current disorder and that shown in the 
military.  There is no medical opinion of record, and the 
required chronicity or continuity of symtomatology between 
what was present in the veteran's first period service and 
more current findings of mild bilateral tinea pedis, is also 
not of record.  38 C.F.R. § 3.303.  

Accordingly, service connection for a skin disorder, to 
include as due to exposure to Agent Orange is not warranted.  
As the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals Of A Removal Of A Tumor From The Left Upper 
Quadrant

The veteran's service medical records from the first period 
of service are negative for a tumor or residual of a removal 
of a tumor from the left upper quadrant.  The veteran's 
service medical records from his second period of service, to 
include the Reports of Medical Examinations dated in August 
1982, November 1987, and December 1989, noted that the 
veteran had a benign neurofibroma removed from the left upper 
quadrant of the abdomen in 1973, following the veteran's 
first period of service.  The 1987 examination report 
describes a 4 centimeter surgical scar at the site of the 
surgery.  

In June 2000, a VA skin examination found a 5-centimeter scar 
in the left upper quadrant of the abdomen that was 
5 millimeters in width.  The scar was noted to have been well 
healed.  There was no indication that it was tender or 
painful.  

The objective evidence of record shows that the removal of 
the tumor in the left upper quadrant took place at the 
Columbia, South Carolina, VA Medical Center (VAMC) in August 
1973.  This was over eighteen months following the veteran's 
first period of service.  The diagnosis at the time was 
neurofibroma of the intercostal node in the abdomen.  The 
procedure was the excision of a node in the abdomen.  
Clearly, the surgery that resulted in the scar in question 
took place outside of the veteran's period of service.  The 
veteran has not alleged that the surgical scar was aggravated 
by his second period of service, and there is absolutely no 
evidence to suggest that it had been.  See 38 U.S.C.A. 
§§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  The 
scar was noted upon examination in 1987 during the veteran's 
second period of service, but there were no complaints or 
pathological findings associated with the report pertaining 
to the scar.  Upon examination in June 2000, following the 
second period of service it was found to have been well 
healed.  There was no indication that it was tender and/or 
painful.  There was no diagnosis made regarding the scar.  

Based upon the foregoing analysis, the Board finds that the 
preponderance of the evidence establishes that the abdominal 
scar resulting from the tumor removal was incurred outside of 
service and was not aggravated therein.  Other than the scar, 
no other residual has been found from the removal of a tumor 
from the left upper quadrant.  Consequently, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a 
removal of a tumor from the left upper quadrant, and 
therefore, service connection is not warranted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Removal Of Wart

The veteran's service medical records during his first period 
of service include a notation that a wart was frozen with 
liquid nitrogen in January 1972.  On a physical examination 
in November 1987, penile shaft condyloma accuminata was 
found.  It was noted that the previous diagnosis had met with 
recurrence.  A dermatology consultation later that month 
noted that the veteran had intermittent condylomata since 
1971.  On examination, multiple condyloma accuminata on the 
penile shaft were noted.  He was treated with topical 
podophyllin.

Subsequent to service discharge, VA medical records dated in 
1996 and 1997, report condyloma over the penis, treated with 
topical podophyllin.  A punch biopsy in 1996, confirmed 
condyloma accuminata.  A VA examination conducted in June 
2000, found confluent verrucous on the underside of the 
distal penis.  The diagnoses included penile verrucae.  

As condyloma accuminata was shown in service, subsequent to 
service discharge, and currently, the Board finds that the 
evidence supports the grant of service connection for this 
disorder.  


ORDER

Service connection for post-traumatic stress disorder, 
residuals of an injury to the nose, residuals of a removal of 
a tumor from the left upper quadrant, and for a skin rash, to 
include as due to exposure to Agent Orange, is denied.

Service connection for condyloma accuminata is granted.

 

	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


